DETAILED ACTION
This application is a National Stage application of Serial No. PCT/US2019/046257 and is, therefore, accorded the benefit of the earlier filing date of 13 August 2019.
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 01 December 2020; which amends the specification.  Claims 1-20 are pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 01 December 2020, 19 February 2021 and 26 February 2021, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 01 December 2020.  These drawings are acceptable.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1 and 11, the term flexible is deemed to be a relative term which renders the claims indefinite, since it is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further in claim 1 (and similarly for claim 11), analyze the flexible resource profile to identify a flexible resource available to satisfy the request has been presented as a mere statement of desired result, without support within the claim language for how such functionality would actually be accomplished, which presents ambiguity with regard to the metes and bounds of the claims.  Further in claim 11, identifying a plurality of flexible resources for the site using auto discovery has been presented as a mere statement of desired result, without support within the claim language for how such functionality would actually be accomplished nor any definition for what constitutes auto discovery, which presents ambiguity with regard to the metes and bounds of the claim.
effect is deemed to be a relative term which renders the claims indefinite, since it is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further in claim 7, automatically is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, there is no clear and proper functional antecedence for the step of automatically identifying, since the parent claim does not provide for any automatic identification.  Further in claim 17, there is no clear and proper functional antecedence for the step of identifying the flexible resource, since the parent claim only provides for identifying a plurality of flexible resources.
In claims 8 and 18, exceed should be corrected to -- exceeded --.
In claims 15 and 20, there is no clear and proper antecedent basis for the building.  Further in claim 20, the dependency seems to be in error (parent claim 10 is a system claim, not a method claim).
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Drees et al. (U.S. Patent Application Publication No. 2011/0047418; cited by Applicant).
As per claim 1, in view of the ambiguities noted above, Drees et al. teaches the instantly claimed system comprising: a processor coupled to a memory (Figs 1B & 10), the processor configured to: receive a request to adjust power consumption for a site (abstract; para[0027-0029, 0039, 0043, 0051, 0061, 0085], demand/fault in response to commands/requests/messages/events/signals for building equipment control); obtain a flexible resource profile for the site (para[0051, 0065-0066, 0075, 0088], models/profiles/strategies/ policies); analyze the flexible resource profile to identify a flexible resource available to satisfy the request (para[0061], control logic); and operate the flexible resource to satisfy the request (para[0039-0041, 0044, 0056, 0061-0062], control actions).  Similarly applies to claim 11.
Drees et al. additionally teaches the instantly claimed identifying a plurality of flexible resources for the site using auto discovery (abstract; para[0035, 0074]).
 As per claim 2, Drees et al. teaches that the instantly claimed flexible resource comprises at least one of a heating ventilation and air conditioning (HVAC) system, an elevator, a power storage system, and a renewable energy system (para[0027, 0061-0062, 0068, 0091]).  Similarly applies to claim 12.
As per claim 3, Drees et al. teaches that the instantly claimed processor is further configured to: transmit a confirmation to a requestor associated with the request (para[0034-0035, 0064, 0085], numerous listed communication protocols which inherently utilize confirm/acknowledge messages; para[0107], user can confirm/reject).  Similarly applies to claim 13.
As per claim 4, Drees et al. teaches that the instantly claimed confirmation comprises a power consumption change indicator (para[0057], GUI display of energy use).  Similarly applies to claim 14.
As per claim 5, Drees et al. teaches that the instantly claimed request comprises a financial incentive for adjusting power consumption for the site (para[0091]).  Similarly applies to claim 15.
As per claim 6, Drees et al. teaches that the instantly claimed flexible resource profile includes key performance indicators (KPI) for the site, each KPI having a threshold (para[0057]).  Similarly applies to claim 16.
As per claim 7, Drees et al. teaches the instantly claimed wherein automatically identifying the flexible resource available to satisfy the request comprises: estimating an effect of adjusting operating of the flexible resource; and comparing the effect to the threshold of the key performance indicators (para[0040, 0051, 0056, 0065, 0074-0075, 0096, 0105], exceeding parameters/trigger conditions & determining impact).  Similarly applies to claim 17.
As per claim 8, Drees et al. teaches that the instantly claimed processor is further configured to: cancel operation of the flexible resource based on a determination that the KPI threshold is exceed (para[0040, 0051, 0056, 0065, 0074-0075, 0096, 0105], exceeding parameters/trigger conditions & determining impact; para[0062, 0085, 0087], which equipment to turn on/off).  Similarly applies to claim 18.
As per claim 9, Drees et al. teaches that the instantly claimed processor is further configured to: transmit an indication to a requestor, the indication including a decline of the request (para[0085, 0087], override command).  Similarly applies to claim 19.
As per claim 10, Drees et al. teaches that the instantly claimed flexible resource profile comprises a service level contract for the site (para[0075-0076]).  Similarly applies to claim 20.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/23/22